Case 3:19-cv-00575-VLB Document 28-4 Filed 01/24/20 Page 1 of 3




        XHIBI 4
Case 3:19-cv-00575-VLB Document 28-4 Filed 01/24/20 Page 2 of 3

                      yTg                        C__N)ZT
P                       ts-v(L                    -ac_.s-r•
                                         cf)Avvg..1


                                           W‘\ \Nc     ``ActC,



     C           cA


1                                con-c- CA.1-6   e               nA6o-Nc--s
            c,                a i a()\0\


                                            r•ew,4               t\ect kV.




                                                   v1`T
    ;11 •
                                             \kitv\7(cgN\c,
                 4    -siyA        Gc..AN,rc      \RQv\v,c-,kAY,‘)Ct& \AL,„\ .\-\, ca:
Case 3:19-cv-00575-VLB Document 28-4 Filed 01/24/20 Page 3 of 3




                    C      k



    Cot
                                      110
                CT 06.t.QS-
